Citation Nr: 0619059	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-24 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for low back strain.

2.  Entitlement to service connection for low back strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1991 to 
August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Houston, 
Texas Regional Office of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for low 
back strain.  Jurisdiction of the veteran's claim has 
subsequently been transferred to the Seattle, Washington 
Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in October 2004.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In an unappealed decision of January 1997, the RO denied 
the veteran's claim of service connection for low back 
strain.  The veteran did not appeal that decision and it 
became final.

2.  The evidence received since the January 1997 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.

3.  Low back strain is a disability of service origin.




CONCLUSIONS OF LAW

1.  The January 1997 RO decision, which denied the claim of 
service connection for low back strain is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been presented to reopen 
the claim of service connection for low back strain.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  Low back strain is a disability incurred during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a change in the law with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.  
 
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The Board finds that 
although the veteran was not given notice as to the evidence 
necessary to establish a disability rating or an effective 
date for his service connection for low back strain claim, 
the RO will be responsible for providing the veteran 
appropriate notice under Dingess when it provides the veteran 
notice of the grant of the claim.  Therefore, as there has 
been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).


New and Material Evidence

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

After review of the evidence of record, the Board finds that 
new and material evidence has been received to reopen the 
claim of service connection for low back strain.  The 
evidence of record prior to the January 1997 final denial of 
the veteran's claim includes his service medical records and 
a VA examination report.  The veteran's service medical 
records show that in September 1993, he complained of low 
back pain for one week, and stated that it was related to 
lifting a heavy spool of brass wire.  When he shifted the 
weight from his left shoulder to the right shoulder, he 
twisted his spine and felt a pop.  The pain was concentrated 
on the upper side of the right hip.  The diagnosis was low 
back strain.  He received follow-up treatment the next day 
and was referred to physical therapy for back strengthening 
exercises.  The veteran was then also diagnosed with 
mechanical low back pain that was resolving.  In his March 
1996 separation Report of Medical History, the veteran 
reported that he had recurrent back pain, and the physician's 
assistant noted that the veteran had occasional mechanically 
related back pain that did not interfere with his activities 
of daily living and had improved with non-steroidal anti-
inflammatory drugs (NSAIDS) and was not considered disabling.  
In the veteran's April 1996 separation Report of Medical 
Examination, it was noted that the veteran had mechanical low 
back pain.

The veteran's November 1996 VA examination report shows that 
he reported having low back pain while in service due to some 
heavy lifting.  The veteran was shown to have normal range of 
motion of the lumbar spine in flexion, extension and 
bilateral side bending.  He also had no neurological 
symptoms.  A November 1996 X-ray of the lumbosacral spine 
revealed some narrowing of intervertebral space in L5 to S1.  
Otherwise, there was no recent fracture or dislocation in the 
lumbosacral spine.  The November 1996 VA physician 
interpreted the X-ray evaluation of the lumbar spine to be 
normal.  The diagnosis was lumbar strain, service-connected, 
with the veteran being minimally symptomatic at the current 
time.

In a January 1997 rating decision, the RO denied the 
veteran's claim for service connection for low back strain 
and stated that the evidence did not show a permanent 
residual or chronic disability that would be subject to 
service connection.

Evidence received since the January 1997 RO rating decision 
includes a private medical record from A.K., M.D.  The 
October 2002 private medical record from A.K., M.D., shows 
that the veteran reported having an injury to his back when 
he was in the military.  He stated that he was lifting some 
very heavy equipment up steep stairs and had back pain at 
that time.  He reported that he continued to have quite a bit 
of back pain.  After physical examination, the diagnosis was 
low back pain, which was chronic in nature.  An October 2002 
X-ray of the lumbar spine revealed degenerative disc space 
narrowing at L5-S1.  An October 2002 magnetic resonance 
imaging (MRI) of the lumbar spine revealed multilevel 
degenerative changes, most marked at the L4-L5 and L5-S1 
levels without evidence of nerve root impingement, and 
degenerative changes in the T11-T12 level with small annular 
bulge that produced no nerve root impingement.

The Board finds that the October 2002 private medical 
records, including the X-ray and MRI reports, are new and 
material evidence because they show that the veteran has a 
current low back disability.  As the veteran was denied 
service connection in January 1997 because he was not shown 
to have a current low back disability, the Board finds that 
October 2002 private medical records relate to an 
unestablished fact necessary to substantiate the claim, which 
is a showing of a current low back disability.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

As this case has been reopened, the Board can now decide the 
merits of the veteran's claim of service connection for low 
back strain.  After review of the evidence of record, the 
Board finds that service connection for low back strain is 
warranted.  As was noted previously, the veteran's service 
medical records document an injury to his low back while in 
service.  More importantly, upon separation from service, the 
veteran reported having recurrent back pain and it was noted 
on his separation examination report that he had mechanical 
back pain.  Further, within one year of service, a November 
1996 VA X-ray of the veteran's lumbar spine revealed some 
narrowing of the intervertebral space in L5-S1.  Although the 
November 1996 VA examiner stated that the VA X-ray of the 
lumbar spine was normal, he diagnosed the veteran with lumbar 
strain, service-connected.  Moreover, the October 2002 
private X-ray and MRI of the veteran's lumbar spine show that 
the veteran currently has degenerative disc space narrowing 
at L5-S1, which are similar findings as the veteran's 
November 1996 VA X-ray conducted within a year after his 
discharge from service.  In addition, the veteran asserted 
during his October 2004 Board hearing that he has had low 
back symptoms since his discharge from service and the Board 
finds no evidence to show that he incurred an injury to his 
back after discharge from service.  Hence, weighing the 
evidence in favor of the veteran and giving him the benefit 
of the doubt, the Board finds that service connection for the 
veteran's low back strain is warranted as he is shown to have 
similar current lumbar spine X-ray findings as those shown on 
X-ray within a year after his discharge from service and is 
shown to have a current chronic low back disability.  
38 C.F.R. § 3.102 (2005).


ORDER

1.  As new and material evidence has been submitted, the 
previously denied claim of service connection for low back 
strain is reopened.

2.  Entitlement to service connection for low back strain is 
granted.



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


